MEMORANDUM**
Gurmit Singh Janjua, a native citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) streamlined affirmance of the Immigration Judge’s (“IJ”) denial of his application for asylum withholding of removal, and protection under the Convention Against Torture *577(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s decision for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir. 1999), and we deny the petition for review.
The IJ concluded that, although Janjua’s testimony concerning alleged events was detailed and consistent, his testimony was not credible because he offered facially unreliable documents concerning central elements of his claim. Because the record does not compel a contrary conclusion, we deny the petition for review. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Janjua’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.